DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/243,758, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application fails to provide support for creating simulations cases and assigning data sets to anatomical regions.  Thus, the filing date of the instant application is 09/29/2015.  It is understood that the instant application would include all the claims of the instant application, Claims 1-10.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-4, 6-9 & 11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pedersen et al. (U.S. Patent Application 2010/0179428 A1) and further in view of Hausotte et al. (U.S. Patent Application 2015/0078639 A1).
Claim 1:  Pedersen teaches:
a computer-based ultrasound simulation system (Figure 1) 
a)    a plurality of simulation cases derived from real-patient volumetric data sets (Page 1, Para 0010) each simulation case comprising information regarding case histories [varying types of pathologies] (Page 5, Para 0058 and Page 2, Para 0013) and realistic sets of available actions [training exercise, determining distances, inferences for diagnosis and associated set of questions or tasks] (Page 5, Para 0056-0057; Page 8, Para 0086; Page 9, Para 0089 & 0095 and Page 12, Para 0017)
b)    a graphical user interface (Figure 5 and Page 9, Para 0091) configured for displaying a virtual body [virtual subject] (Page 2, Para 0013 & 0018; Page 5, Para 0058; Page 8, Para 0086; Page 11, Para 0111 and Figure 9, Element 466, 468 & 470)
c)    a volume library stored on a server [frame server] (Page 3, Para 0018 and Page 9-10, Para 0096-0098) the volume library comprising the volumetric data sets for assigning [digitized data corresponding to an manikin surface of the manikin] to the body to create the plurality of simulation cases (Figure 9, Element 466, 470 & 472; Page 1, Para 0012).
d) the graphical user interface is configured for selecting an anatomical region [outline the tissue/organ boundaries inside the healthy image volume] (Page 11, Para 0110), selecting a first volumetric data set from the volume library (Figure 8, Element 402) and assigning the first volumetric data set to the anatomical region (Figure 8, Element 14 and Page 11, Para 0110).
Pedersen fails to teach a virtual body comprising a plurality of predetermined discrete regions.  Hausotte teaches a virtual body (as shown in Figure 3) comprising a plurality of predetermined discrete regions on the virtual body (Figure 3, Element 303, 304, 305 & 306).  Hausotte teaches the interface (Para 0021 & 0041) is configured for selecting a first discrete region of the plurality of predetermined discrete regions [Selecting at least one reference region] (Para 0011) and assigning a simulation to the first discrete region [Assigning at least one examination region of the examination data set to the at least one reference region] (Para 0012) in order to output a relevant examination region determined by way of the image data, as a function of different parameters (Para 0005)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pedersen to include the virtual body as taught by Hausotte in order to output a relevant examination region determined by way of the image data, as a function of different parameters (Para 0005). 
Claim 2/1:  Pedersen teaches wherein the volumetric data sets are acquired from an imaging technology (Figure 1).  Pedersen teaches the volumetric data sets selected from the group consisting of 3D volumetric data and 4D volumetric data (Page 1, Para 0012).  Pedersen teaches wherein each volumetric data set occupies a volume in the virtual body (Page 2, Para 0013 & 0018; Page 11, Para 0111 and Figure 9, Element 466, 468 & 470).
Claim 3/2/1:  Pedersen teaches further comprising alignment tools [at least one 6 degrees of freedom tracking sensor integrated with the ultrasound transducer] displayed on the graphical user interface for aligning each volumetric data sets within the virtual body (Page 2, Para 0014; Figure 5; Page 7, Para 0078 and Page 9, Para 0091).
Claim 4/3/2/1:  Pedersen teaches wherein the graphical user interface is configured to display (Figure 5 & 2C) an item on the virtual body, wherein the item is selected from the group consisting of a representative snapshot (Figure 2C and Page 7, Para 0074).
Pedersen teaches one of the volumetric data sets for assignment [digitized data corresponding to an manikin surface of the manikin] to the anatomical region to create the plurality of simulation cases (Figure 9, Element 466, 470 & 472; Page 1, Para 0012)
Pederden fails to teach a virtual body comprising a plurality of predetermined discrete regions.  Hausotte teaches a virtual body (as shown in Figure 3) comprising a plurality of predetermined discrete regions on the virtual body (Figure 3, Element 303, 304, 305 & 306) and an item representing one of the volumetric data sets for assignment (Para 0048) in order to output a relevant examination region determined by way of the image data, as a function of different parameters (Para 0005)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pedersen to include the virtual body as taught by Hausotte in order to output a relevant examination region determined by way of the image data, as a function of different parameters (Para 0005). 
Claim 6/2/1:  Pedersen teaches wherein the imaging technology is an ultrasound machine (Figure 1, Element 4 and Abstract).
Claim 7/2/1:  Pedersen teaches wherein the 3D volumetric data and the 4D volumetric data are annotated with case histories (Figure 2A, Element 106; Page 1, Para 0012; Page 2-3, Para 0018 and Page 9, Para 0096).
Claim 8/1:  Pedersen teaches further comprising an ultrasound training simulator to run an ultrasound simulation based on the plurality of simulation cases uploaded to the system (Figure 11 and Figure 13).
Claim 11/1:  Pedersen teaches visual tools configured to allow for selection (Figure 2B)
Pedersen fails to teach altering a geometry virtual body.  Hausotte teaches a virtual body (as shown in Figure 3) and alter a geometry of the virtual body [reference data set is…in the form of a mapping of a standard patient…The standard patient may for example be represented by an average image of this plurality of patients] (Para 0096 & 0099) in order to output a relevant examination region determined by way of the image data, as a function of different parameters (Para 0005)  
Examiner’s Note:  The Examiner contends that taking an average is altering the virtual body as the standard patient is used in the virtual body creation. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pedersen to include the virtual body as taught by Hausotte in order to output a relevant examination region determined by way of the image data, as a function of different parameters (Para 0005). 

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedersen et al. (U.S. Patent Application 2010/0179428 A1) and Hausotte et al. (U.S. Patent Application 2015/0078639 A1) and further in view of Hummel, Jr. et al. (U.S. Patent 7,263,710; herein referred to as Hummel).
Claim 5/4/3/2/1:  Pedersen and Hausotte fail to teach wherein the video comprises an audio track wherein the video comprises an audio track to store a narration of the volumetric data sets.  However, Hummel teaches wherein the video comprises an audio track wherein the video comprises an audio track to store a narration of the volumetric data sets (Figure 7 and Col. 3, Line 16-24) in order to educate and train end-users can improve both productivity and patient care (Col. 2, Line 46-47).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pedersen to include the video as taught by Hummel in order to educate and train end-users can improve both productivity and patient care (Col. 2, Line 46-47).

Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedersen et al. (U.S. Patent Application 2010/0179428 A1) and Hausotte et al. (U.S. Patent Application 2015/0078639 A1) and further in view of Savitsky et al. (U.S. Patent Application 2012/0237913 A1).
Claim 9/8/1:  Pedersen teaches further comprising a case authoring mode for adding medical data into the volume library (Figure 1) and a simulation mode for simulating an ultrasound based on the plurality of simulation cases (Figures 11 & 13).
Pedersen and Hausotte fails to teach editing.  However, Savitsky teaches wherein the case authoring mode is configured to edit the information of the plurality of simulation cases (Para 0028, 0031-0032 & 0037) in order to deliver of high-quality ultrasound education and training in a low-cost, widely deployable, and scalable manner (Para 0018)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pedersen and Hausotte to include the video as taught by Savitsky in order to deliver of high-quality ultrasound education and training in a low-cost, widely deployable, and scalable manner (Para 0018).

Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedersen et al. (U.S. Patent Application 2010/0179428 A1) and further in view of Hummel, Jr. et al. (U.S. Patent 7,263,710; herein referred to as Hummel); Hausotte et al. (U.S. Patent Application 2015/0078639 A1) and Savitsky et al. (U.S. Patent Application 2012/0237913 A1).
Claim 10:  Pedersen teaches:
a computer-based ultrasound simulation system (Figure 1)
a)    a plurality of simulation cases derived from real-patient volumetric data sets (Page 1, Para 0010), each simulation case comprising information regarding case histories [varying types of pathologies] (Page 5, Para 0058) and realistic sets of available actions [training exercise, determining distances, inferences for diagnosis and associated set of questions or tasks] (Page 5, Para 0056-0057; Page 8, Para 0086; Page 9, Para 0089 & 0095 and Page 12, Para 0017)
b)    a graphical user interface (Figure 5 and Page 9, Para 0091) displaying a virtual body [virtual subject] (Page 2, Para 0013 & 0018; Page 11, Para 0111 and Figure 9, Element 466, 468 & 470)
c)    a volume library stored on a server [frame server] (Page 3, Para 0018 and Page 9-10, Para 0096-0098), the volume library comprising the volumetric data sets for assigning [digitized data corresponding to an manikin surface of the manikin] to the anatomical region to create the plurality of simulation cases (Figure 9, Element 466, 470 & 472; Page 1, Para 0012)
d)    an alignment tools  [at least one 6 degrees of freedom tracking sensor integrated with the ultrasound transducer] displayed on the graphical user interface for aligning each volumetric data sets within the virtual body (Page 2, Para 0014; Figure 5; Page 7, Para 0078 and Page 9, Para 0091) wherein the graphical user interface (Figure 5) displays an item selected from the group consisting of a representative snapshot (Figure 5, Element 206 or 202), volumetric data sets are annotated with case histories (Figure 2A, Element 106; Page 1, Para 0012; Page 2-3, Para 0018 and Page 9, Para 0096)
e)    an ultrasound training simulator to run an ultrasound simulation based on the plurality of simulation cases uploaded to the system (Figure 11 and Figure 13) and
f)    a case authoring mode for adding medical data into the volume library (Figure 1), and a simulation mode for simulating an ultrasound based on the plurality of simulation cases (Figures 11 & 13).
g) visual tools configured to allow for selection (Figure 2B)
i) wherein the graphical user interface is configured for displaying the volume library (Page 9, Para 0096)
Examiner’s Note: Pedersen discloses the subscribers may locate pertinent image volumes by accessing libraries where image volumes are indexed.  While the term, display, is not used specifically, it is inherent that a subscriber would require a display in order to locate the indexed image volumes), selecting a first discrete anatomical region [outline the tissue/organ boundaries inside the healthy image volume] (Page 11, Para 0110), selecting a first volumetric data set from the volume library (Figure 8, Element 402) and assigning the first volumetric data set to the anatomical region (Figure 8, Element 14 and Page 11, Para 0110).
Pedersen teaches selecting the volumetric data sets for training (Figure 1, Element 6, 12).  Pedersen fails to teach wherein the video comprises an audio track wherein the video comprises an audio track to store a narration of the volumetric data sets.  However, Hummel teaches wherein the video comprises an audio track wherein the video comprises an audio track to store a narration of the volumetric data sets (Figure 7 and Col. 3, Line 16-24) in order to educate and train end-users can improve both productivity and patient care (Col. 2, Line 46-47).  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pedersen to include the video as taught by Hummel in order to educate and train end-users can improve both productivity and patient care (Col. 2, Line 46-47).
Pedersen and Hausotte fails to teach editing.  However, Savitsky teaches wherein the case authoring mode is configured to edit the information of the plurality of simulation cases (Para 0028, 0031-0032 & 0037) in order to deliver of high-quality ultrasound education and training in a low-cost, widely deployable, and scalable manner (Para 0018)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pedersen and Hausotte to include the video as taught by Savitsky in order to deliver of high-quality ultrasound education and training in a low-cost, widely deployable, and scalable manner (Para 0018).
Pedersen and Hummel fail to teach a virtual body comprising a plurality of predetermined discrete regions.  Hausotte teaches a virtual body (as shown in Figure 3) and alter a geometry of the virtual body [reference data set is…in the form of a mapping of a standard patient…The standard patient may for example be represented by an average image of this plurality of patients] (Para 0096 & 0099).  
Examiner’s Note:  The Examiner contends that taking an average is altering the virtual body as the standard patient is used in the virtual body creation. 
Hausotte teaches comprising a plurality of predetermined discrete regions (Figure 3, Element 303, 304, 305 & 306).  Hausotte teaches the interface (Para 0021 & 0041) is configured for selecting a first discrete region of the plurality of predetermined discrete regions [Selecting at least one reference region] (Para 0011) and assigning a simulation to the first discrete region [Assigning at least one examination region of the examination data set to the at least one reference region] (Para 0012) in order to output a relevant examination region determined by way of the image data, as a function of different parameters (Para 0005)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pedersen to include the virtual body as taught by Hausotte in order to output a relevant examination region determined by way of the image data, as a function of different parameters (Para 0005). 
Pedersen and Hummel fail to teach a rule engine.  However, Hausotte teaches a rule engine configured to check compatibility of each volumetric data for the virtual body selected to maintain anatomically plausible medical cases (Para 0064 & 0052) in order to assist in identification of a particular region and thus saves time (Para 0064).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pedersen and to include the rule engine as taught by Hausotte in order to assist in identification of a particular region and thus saves time (Para 0064).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on the manner in which the references are being applied.  However any remaining pertinent arguments will be addressed.  

Section I, Part B
The Applicant argued that Pedersen does not teach the graphical user interface configured to display an item representing one of the volumetric data sets, the item selected from the group consisting of a representative snapshot, sections of the volumetric data interactive visulizations, and a video clip for selecting the one of the volumetric data sets.  The Applicant claims the Examiner relies on Figure 5.  The Examiner contends that the rejection was Figure 5 and Figure 2C.  Figure 2C shows the virtual probe in relation to the virtual body as shown by Element 462.  The Examiner contends that Element 462 is disclosing a representative snapshot of the virtual probe in relation to the virtual body.   Additionally, Claims 4 and 10 were amended with additional claimed elements.  In response, the rejection above has been modified to rely on Hausotte for the newly amended claimed elements.  
Claims 9, 10 and 11 recite editing.  The rejection above depends on Savitsky et al. (U.S. Patent Application 2012/0237913 A1) for these newly claimed elements.
The argument is unconvincing.

Section I, Part C
The Applicant submitted arguments that Hausotte fails to teach predetermined discrete anatomical regions in which volumetric data can be uploaded.  The Applicant states that there is no indication in the written description that these regions are actually displayed on the virtual body.  The Applicant presented three arguments 1) the reference data set of Hausotte is merely calculations and not visible regions on the virtual body, 2) the regions of Hausotte expressly states that the regions are in list form and no mention that these regions are presented in visual form on the virtual body, 3) the examination regions assigned to regions have to be marked by the user and the step of marking meant the regions were not visually presented prior to the marking step, 4) the marking of the examination regions also includes a marking tolerance and the step of marking tolerance meant the regions were not visually presented before, 5) the examination region further comprises segmentation and the step of segmentation meant the regions were not visually presented before.  The Applicant contends that the five points means that the anatomical regions are hidden metadata and not anatomical regions displayed on the virtual body.
Based on the Applicant arguments it is understood that the Applicant is not arguing the teaching of predetermined discrete regions is taught but that those predetermined discrete regions are not displayed.  The Examiner acknowledges that Hausotte does not explicitly use the term “display” or “displayed”, however, the disclosure of the evaluation unit (Figure 1, Element 101) and input unit (Para 0090) implies a computer display for user interaction such as disclosed in Para 0090 is enabled.  The rejection above is Pedersen in view of Hausotte.  Pedersen does teach a display and configured to display a virtual body (Page 2, Para 0013 & 0018; Page 5, Para 0058; Page 8, Para 0086; Page 11, Para 0111 and Figure 9, Element 466, 468 & 470).  The combination of Pedersen and Hausotte would have been obvious to one of ordinary skill in the art to modify the virtual body of Pedersen display to include the predetermined discrete regions as taught by Hausotte in order to output a relevant examination region determined by way of the image data, as a function of different parameters (Para 0005).  The argument is unconvincing.
The Applicant submitted arguments that Hausotte has no mention of a rule engine that conducts a check to confirms the anatomical or pathological correctness of the data.  The Examiner respectfully disagrees.  Hausotte states, “[t]his information comprises for example information about at least one organ relative to at least one anatomical landmark” (Para 0064).  The rule set is about anatomical correctness.
The argument is unconvincing.

Section I, Part D
The Applicant submitted arguments that Pedersen cannot be modified to use predetermined discrete regions as taught by any prior art reference because such modification would render Pedersen unsatisfactory for its untended purpose and would change the principle of operation of Pedersen.  The Examiner respectfully disagrees.  Pedersen teaches “stitching of a 3-D image volume from a patient with a given trauma or pathology (body of interest), into a 3-D image volume from a healthy volunteer.  In this case, the first step will be to outline the tissue/organ boundaries inside the health image volume” (See Para 0110 of Pedersen).  Further the Applicant argues that changing the principle operation of Pedersen from the outlining and stitching process to predetermined discrete regions renders Pedersen unsatisfactory for its intended purpose because the realism of the tissue and organ appearance as well as their relation to each other are lost.  
The Examiner respectfully disagrees.  Hausotte teaches a similar combining process of reference images and examination data to facilitate an evaluation (Para 0004) with predetermined discrete regions (See Figure 3).  The Examiner contends that Hausotte teaches that such a process is possible and won’t change the principle of operation as the combination is used for evaluation and that would not be possible if realism and relation to anatomy was lost.  The Applicant argued that such an argument is merely conclusory.  The Applicant states their argument is not whether Pedersen could be modified according to Hausotte but rather, it would not be obvious to modify Pedersen in view of Hausotte.  The Examiner respectfully disagrees.  First the Applicant states that Pedersen requires a digitized mannequin (Page 12, Line 5-6).  This is similar to the virtual body of Hausotte (Figure 3).  The Applicant states Pedersen has specific organs can be outlined and Hausotte teaches a similar concept with regards to segmenting organs (Para 0092).  The Applicant states that Pedersen teaches the specific organs being digitally stitched together and Hausotte teaches a similar concept with regards to combining image data (Para 0096).  The MPEP 2141.01(a)(I) states: 
a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.

Based on the description above, Pedersen and Hausotte are same field of endeavor of medical imaging processing and evaluation.  The Examiner contends that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pedersen to include the virtual body as taught by Hausotte in order to output a relevant examination region determined by way of the image data, as a function of different parameters (Para 0005). 
The argument is unconvincing.

Section II
The Applicant submitted arguments that were similar to the same ones from Section I, but with respect to Claim 10.  For the reasons stated above and incorporated here by this reference, the argument is unconvincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                             
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793